Eschweiler, J.
(dissenting in part). As between the grantor of the real estate, Robinson, who conveyed knowing that it was in effect to- be used for trading purposes, and the La Salle Street Trust & Savings Bank, wbich advanced the $40,000 upon the strength of such conveyance, I think that Robinson should be estopped from taking advantage of the statute relied upon. . ,
Kerwin, J.
I concur in the foregoing dissenting opinion of Justice Eschweiler.
A motion by the appellants for a rehearing was denied, with $25 costs, on October 8, 1918, and the following opinions were filed November 6, 1918: